Citation Nr: 0505271	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for neuropathy of 
the tibial and peroneal nerves of the left lower extremity, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left tibia fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from January to June of 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The Board remanded this case back 
to the RO in May 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's neuropathy of the tibial and peroneal 
nerves of the left lower extremity is productive of swelling 
and limping; however, he has not lost all motion of the foot 
and has muscle strength, albeit reduced, in the foot.

3.  The veteran's residuals of a left tibia fracture are 
productive of no more than moderate impairment of the left 
ankle and left knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for neuropathy of the tibial and peroneal nerves of the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a, Diagnostic Code 8524 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left tibia fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5762 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran multiple VA examinations addressing his service-
connected disorders, and there is no indication of additional 
medical records, or other evidence, that the RO should have 
obtained at this time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in May 2001, February 2002, and 
May 2004.  By these letters, the RO also notified the veteran 
of exactly which portion of that evidence was to be provided 
by him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted May 2001 "duty to assist" letter preceded 
the appealed August 2001 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would result only in additional 
delay with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations 7 shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.



III.  Factual background

In a January 1986 rating decision, the RO granted service 
connection for residuals of a fracture of the left tibia in 
view of in-service evidence of such a fracture.  A 10 percent 
evaluation was assigned, effective from October 1985.  The RO 
increased this evaluation to 20 percent, effective from June 
1999, in an October 1999 rating decision in view of evidence 
of increased left knee symptomatology from a July 1999 VA 
examination.  

Subsequently, in September 2000, the RO granted service 
connection for neuropathy of the left tibial and peroneal 
nerves as secondary to the veteran's service-connected  
residuals of a fracture of the left tibia.  A 10 percent 
evaluation was assigned as of June 1999.  

During his June 2000 VA orthopedic examination, the veteran 
reported pain and dysfunction in the left tibia.  He noted 
that he was working as a shoe salesperson.  Upon examination, 
he limped on the left side without an assistive device.  He 
could not hop on his foot or do heel and toe walking, and he 
could only partially squat and rise.  There were prominent 
exostoses on the medial aspect of the left tibia which were 
tender.  The entire tibia, in fact, was tender.  There was 
only 2/5 strength of the left foot dorsiflexors and plantar 
extenders.  The impression was residuals, status post 
fracture of the left tibia and fibula with secondary 
neuropathy confirmed by EMG, tibial and peroneal.

The veteran complained of progressive pain, dysfunction, and 
limping of the left lower leg during his March 2001 VA 
general medical examination.  The examination revealed that 
the veteran limped on the left without an assistive device.  
He minimally hopped on his left foot, clumsily heel and toe 
walked, squatted, and rose.  The left lower leg was well-
aligned.  However, there was a tender exostosis to the mid-
distal left tibia.  There was hypoesthesia to light touch and 
pinprick of the entire left lower leg.  The veteran had full 
range of motion of the left ankle, but there was give-way 
dorsiflexion weakness and 3/5 strength of the plantar 
extenders.  The examiner rendered an impression of residual 
neuropathy of the tibia and peroneal nerves.  X-rays revealed 
healed fracture deformities involving the distal shafts of 
the tibia and fibula.

In April 2001, the RO increased the evaluation for neuropathy 
of the tibial and peroneal nerves to 20 percent as of 
February 2001 in view of the results of the March 2001 VA 
examination.

The veteran was treated at a VA facility for throbbing and 
shooting pain from the left knee down to the foot in April 
2001.  This pain was noted to be worse with weightbearing.  
In May 2001, the veteran reported some swelling of the left 
ankle, and the examiner noted that he was using a cane.

During his June 2001 VA orthopedic examination, the veteran 
reported "10 out of 10" left leg pain that kept him awake 
at night.  He noted that he could only walk 20 feet with a 
cane.  Also, he described numbness of the medial aspect of 
the left lower leg.  On examination, the veteran sat and 
stood in pain.  He walked about in pain "on the verge of 
tears."  He was able to move about and mounted and 
dismounted the examining table.  He could not hop on his left 
foot and declined squatting and rising.  The left lower leg 
was not tender, but there was "hip esthesia" of the lateral 
and medial aspect of the left lower leg.  Strength of knee 
flexors and extensors was 3/5.  While the veteran had only 10 
degrees of dorsiflexion of the left foot, he was able to push 
off his metatarsals as he walked.  The impression was 
residuals, status post fracture of the left tibia.

A private EMG from July 2001 revealed normal left peroneal 
and tibial nerve conduction velocities.  Prolonged tibial 
motor and peroneal sensory latencies were also noted.  The 
EMG was noted to reflect poor voluntary action in foot 
muscles, and this was described as "very polyphasic."  The 
impression was mild distal neuropathies of the left foot.

Subsequently, in the appealed August 2001 rating decision, 
the RO increased the evaluation for neuropathy of the left 
tibial and peroneal nerves to 30 percent, effective June 
1999.

A December 2001 VA treatment record reflects that the veteran 
complained of worsening left leg pain with increasing 
humidity, and an examination revealed tenderness to palpation 
over the tibia at the lower one third, tenderness to pressure 
over the muscles of the lower leg, and significant limitation 
of rotation of the left lower leg.

The veteran underwent a VA orthopedic examination in July 
2004, during which he reported pain throughout the left leg, 
limping, giving out of the left knee, and occasional pain and 
swelling of the left ankle.  On ambulation, there was a 
significant limp on the left.  There was no tenderness to 
palpation of the knee, and cruciate and collateral ligaments 
were stable.  There was no effusion or crepitation on active 
motion, and manual muscle strength was 5/5 without 
fatigability.  Range of motion testing revealed knee 
extension to zero degrees, active flexion to 50 degrees, and 
passive flexion to 110 degrees with pain.  The left leg was 
noted to have a moderate bony prominence in the distal third 
anteromedially, which was tender to palpation.  There was 
also medial and anterior tenderness throughout the leg, but 
none in the posterior or the calf.  Essentially no leg length 
discrepancy was observed, but there was slight swelling about 
the distal quarter of the leg anteriorly.  The left ankle was 
tender below medial and lateral malleoli, as well as the 
anterior ankle joint region.  Capillary circulation of the 
toes was normal, with essentially no swelling.  Manual muscle 
strength testing was 5/5.  Range of motion testing revealed 
active dorsiflexion to -10 degrees, passive dorsiflexion to 
10 degrees, active and passive plantar flexion to 45 degrees, 
inversion to 30 degrees, eversion to 20 degrees, and no 
definite pain.  Functional impairment of the left knee 
(chronic strain) was described as moderate, with no weakness, 
fatigability, or incoordination due to the knee itself.  
Functional impairment of the left leg was noted to be 
moderate, with significant incoordination and a limp.  
Functional impairment of the left ankle was "slight plus," 
with no weakness, fatigability, or incoordination.  X-rays of 
the left ankle revealed an old healed tibial/fibular fracture 
with degenerative changes.

During an August 2004 VA examination, the veteran reported 
chronic pain in his left leg that had extended into the knee, 
preventing him from standing or sitting for long periods.  
Also, he described mild swelling in the left ankle and a 
tendency to stiffen the left knee.  Upon examination, the 
veteran walked with an antalgic gait and with a cane in the 
right hand.  He was unwilling to put weight on his left foot, 
and his motion in the left knee was also limited.  There was 
some hypoesthesia and hypalgesia in the entire left foot, 
compared to the right, but position and vibration seemed 
normal.  The reflexes were 2+ and symmetrical, and the toes 
were downgoing.  The motor examination was somewhat 
compromised because of pain, but the veteran had at least 
4+/5 strength in all muscle groups of the left lower 
extremity.  In summary, the examiner found no change in the 
previous diagnosis of the peroneal nerve but stated that he 
was "somewhat reticent to think that this is a more than a 
minor problem."  

IV.  Neuropathy of the tibial and peroneal nerves of the left 
lower extremity

The RO has evaluated the veteran's neuropathy of the tibial 
and peroneal nerves of the left lower extremity at the 30 
percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 8524.  
Under this section, a 30 percent evaluation is assigned for 
severe incomplete paralysis of the internal politeal nerve 
(tibial).  A 40 percent evaluation is warranted for complete 
paralysis, with plantar flexion lost, frank adduction of the 
foot impossible, flexion and separation of the toes 
abolished, no muscle in the sole that can move, and lesions 
of the nerve high in popliteal fossa.

In the present case, the veteran has complained of severe 
pain in the left lower extremity, and this has resulted in 
swelling and limping.  However, the veteran has not lost all 
motion of the foot and has muscle strength, albeit reduced, 
in the foot.  Also, it appears that he now requires the use 
of a cane but can ambulate.  These symptoms, taken together, 
are comparable to severe incomplete paralysis but fall well 
short of complete paralysis, given the remaining functions.  
As such, there is no basis for an evaluation in excess of 30 
percent for this disorder.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
30 percent for neuropathy of the tibial and peroneal nerves 
of the left lower extremity, and this claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

V.  Residuals of a left tibia fracture

The RO has evaluated the veteran's residuals of a left tibia 
fracture at the 20 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Under this section, a 20 percent 
evaluation is warranted for malunion of the tibia and fibula, 
with moderate knee or ankle disability, while a 30 percent 
evaluation is in order for marked knee or ankle disability.

In this case, the veteran's disability is far more aptly 
described as moderately disabling than as markedly disabling.  
The veteran has consistently complained of left lower 
extremity pain.  However, the July 2004 VA orthopedic 
examination revealed only moderate left knee functional 
impairment and "slight plus" left ankle functional 
impairment.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  Range of motion findings of 
both joints have also been consistent with moderate 
symptomatology.

The Board has considered other code sections in determining 
whether a higher evaluation is warranted.  With regard to the 
left knee, however, there is no evidence of ankylosis in a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees (30 percent under Diagnostic Code 
5256); severe recurrent subluxation or lateral instability 
(30 percent under Diagnostic Code 5257); flexion limited to 
15 degrees (30 percent under Diagnostic Code 5260); or 
extension limited to 20 degrees (30 percent under Diagnostic 
Code 5261).  With regard to the left ankle, there is also no 
evidence of ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between zero and 10 degrees (30 
percent under Diagnostic Code 5270).  

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the evidence of record does not show both left knee arthritis 
and instability, there is no basis for the assignment of 
separate evaluations for instability and arthritis.  See 
VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).  Moreover, there is no basis for separate 
evaluations for flexion and extension, as the veteran does 
not have sufficient limitation of extension (5 degrees) for a 
zero percent evaluation under Diagnostic Code 5261.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
20 percent for residuals of a left tibia fracture, and this 
claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

VI.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
neuropathy of the tibial and peroneal nerves of the left 
lower extremity, currently evaluated as 30 percent disabling, 
is denied.

The claim of entitlement to an increased evaluation for 
residuals of a left tibia fracture, currently evaluated as 20 
percent disabling, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


